Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of 3 and 12 of PTO-303	
The amendments add new limitations to the claims which will need to be searched and checked for new matter.  Specifically, claim 1 has been amended to include the limitations, "comprising a concentration of hydrogel subunits that ranges from 25-80% weight/volume" and “wherein hydrogel subunits are acrylamide monomers”.  In addition, new claim 46 has been added with the limitation of “wherein the concentration of hydrogel subunits is about 30%”.  These limitations were not presented in any of the previously examined claims as presently combined.  Accordingly, they would require a new search and consideration or determination whether these new limitations contain new matter.  

Response to Applicant’s remarks
Applicant's arguments have been fully considered to the extent that they pertain to the claims now of record but they are not deemed to be persuasive.
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims.  Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires only a cursory review by the examiner, compliance with the requirement of a 37 CFR 1.116(b)(3) is expected in all amendments after final rejection, i.e., " An amendment touching the merits of the application or patent under reexamination may be admitted upon a showing of good and sufficient reasons why the amendment is necessary and was not earlier presented."
The Applicant’s remarks are based on the prior art references, Chen, Deisseroth and Vaughen, failing to teach the new limitations of amended claim 1 and new claim 46.  In particular, the references fail to teach where the concentration of hydrogel subunits ranges from 25-80% weight/volume and where the hydrogel subunits are acrylamide monomers as recited in newly amended claim 1 (Remarks pg. 7-13).  Applicant specifically argues that it would not be obvious to arrive at the presently claimed higher concentrations.  In addition, Applicant argues that the higher claimed concentrations of acrylamide monomers is beyond routine optimization from the claimed concentration of 25-80% based on the disclosures of Deisseroth and Chen and the skilled person would have been lead away and would not arrived at the teachings of the present invention by merely optimizing the parameters taught in Chen and Deisseroth (Remarks pg. 10 para. 4 and Remarks pg. 11 para. 1).  Applicant argues difference between the ranges of Deisseroth and the claimed range is not merely close and one of skill would not expect a 20% w/v concentration of acrylamide monomers to have the same properties as the claimed concentration of 25-80% w/v (Remarks pg. 7 last para. and pg. 13 para. 2).  Applicant argues that the Examiner has not demonstrated a finite number of identified, predictable potential solutions to recognized problem or need in the art for an “obvious to try rationale” for the claimed range (Remarks pg. 8 para. 8 and pg. 13 para. 4).  As stated above, these new limitations will require a new search to be properly examined.  
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY A CORDAS/Primary Examiner, Art Unit 1632